By the Court,

Sutherland, J.
The defendants who obtained a verdict are entitled to a full bill of costs against the plaintiffs. 2 R. S. 616, § 18. The statute gives them their costs; and although the same services which were rendered for them were also rendered for the other defendant, against whom the plaintiff recovered, still, as the statute has not prescribed any rule of apportionment in such a case, it is not in the power of the court to make it. The defendants, however, have no right to make up a separate record ; they are entitled to have a judgment for costs in their favor, incorporated into the *237plaintiff’s record ; and if he refuses so to make up his record, the court will compel him to do it. The items in relation to a separate judgment having been stricken out by the taxing officer, there is no necessity for a re-taxation.
Motion denied.